Per Curiam : This is an appeal from the orders of the county court organizing the Sangamon River Drainage District, of McLean county, and confirming an assessment of benefits spread by the commissioners of said district. The proceedings were under the Drainage law, commonly known as the “Levee act.” All questions of fact and law presented upon this record are identical with those in the case of Hull v. Sangamon River Drainage District, 219 Ill. 454. The opinion in that case disposes of all questions of fact and law as presented by this record, and we see no reason for going into an extended discussion of the same in this case. For the reasons stated in the Hull case, supra, the judgment of the county court is reversed and the cause remanded. Reversed and remanded.